 In the,Matter of OTTENHEIMER BROS., INC., AND Gus OTTENHEIMER,LEONARD J.OTTENHEIMER,MINNIE S. GOLDSTEIN,DOROTHY R.SHAINBERG,MARIETTA P. SHAINBERG,SAM GRUNDFEST,TRUSTEE, ANDDAVE GRUNDFEST,TRUSTEE,D/B/AOTTENHEIMER BROS.MFG. CO.andINTERNATIONAL LADIES'GARMENT WORKERS'UNION, LOCALNo. 386, AFFILIATED WITH AMERICAN FEDERATION OF LABORCase No. _15-R-1568.-Decided April 5, 1946Messrs. Lawrence B. BurellandGus Ottenheimer,both of LittleRock, Ark., for the Partnership and the Corporation.Mr. Morris J. Levin,of St. Louis, Mo., andMrs. Ollie Galleher,ofLittle Rock, Ark., for the Union.Mr. Charles B. Slaughter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMEN OF THE CASEUpon a petition duly filed by the International Ladies' GarmentWorkers' Union, Local No. 386, affiliated with American Federationof Labor, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofOttenheimer Bros., Inc., Little Rock, Arkansas, hereinafter called theCorporation, and Ottenheimer Bros. Mfg. Co., hereinafter called thePartnership,' the National Labor Relations Board provided for properhearings upon due notice before Trial Examiners T. Lowry Whittakerand Lewis Moore. The hearings were held at Little Rock, Arkansas,on February 2 and February 9, 1946. The Corporation, the Partner-ship, and the Union appeared and participated.All parties wereafforded an opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.Duringthe hearing of February 2, 1946, it developed that the operationsinvolved in this proceeding are owned and operated by the Partner-IAt the hearing on February 2, 1946, the Trial Examiner on his own motion adjournedthe hearing until February 9, 1946,in order that an amended Notice of Hearing to includethe Partnership might be served on the Corporation and the Partnership.67 N. L. R. B., No. 6.78 OTTENHEIMER BROS., INC.79ship.The Union thereupon moved to amend the petition to includethe Partnershipas anemployer.The TrialExaminergranted thismotion.The Corporation objected to the Union's motion and filed onits own behalf another motion for dismissal of the petition on theground that it is not engaged in the manufacturingbusiness, is not ininterstate commerce, and, therefore, the Board has no jurisdictionover it.For the reasons set forth in Section I, below, the Corpora-tion'smotion is hereby denied.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYGus Ottenheimer, Leonard J. Ottenheimer, Minnie S. Goldstein,Dorothy R. Shainberg, Marietta P. Shainberg, Sam Grundfest, Trus-tee, and Dave Grundfest, Trustee, are members of the Partnership do-ing business as Ottenheimer Bros., Mfg. Co.The Partnership has itsprincipal place of business and its plant at Little Rock, Arkansas,where it is engaged in the manufacture of wearing apparel. In 1945the Partnership purchased outside the State of Arkansas more than$200,000 worth of fabrics, buttons, threads, and other supplies usedin its manufacturing operations.During the same period the Part-nership sold to Ottenheimer Brothers, another partnership composedof Gus and Leonard J. Ottenheimer, all its finished products valuedat more than $200,000.Over 90 percent of the manufactured articlessold to the partnership of Ottenheimer Brothers was shipped to pointsoutside the State of Arkansas.Ottenheimer Bros., Inc., is a corporation owned by the members ofthe Partnership and controlled, like the Partnership, by Gus andLeonard J. Ottenheimer.2The Corporation leases from Gus andLeonard J. Ottenheimer the property known as 115 Woodlane, onwhich the Partnership's manufacturing plant is situated and sub-leases the property, in turn, to the Partnership.Between the late1930's when it was formed, and about 1943, the Corporation operatedthe manufacturing business.3It later transferred the equipment andgood will of the enterprise to the Partnership in return for an un-secured note for $15,000 on which interest only has been paid.Atthe time of this transfer there was no interruption of manufacturing2 Gus and Leonard J. Ottenheimer own a 60-percent controlling interest in both thePartnership and the Corporation,the remaining 40 percent being owned by the live otherindividuals listed in the caption of this case.Gus Ottenhelmer Is President of the Corpo-ration and General Manager of the Partnership3 Prior to the formation of the Corporation,Gus and Leonard J. Ottenbeimer,as partners,operatedthe business. 80DECISIONS OF NATIONALLABOR RELATIONS BOARDcperations nor any change of personnel in the plant. In fact, theonly notice receivedbythe employees was the change of companydesignation on their pay checks.We have denied the motion to dismiss the petition as to the Corpo-ration, for, as the foregoing facts demonstrate, the Corporation is onlyone of the several legal entities through which Gus and Leonard J.Ottenheimer, the real employers of the employees here involved, con-duct their single business enterprise.That manufacturing enterpriseis engaged in commerce within the meaning of the Act; and to theextent that the Corporation is or may be utilized to control or affectrelations between the Ottenheimer brothers and their employees atthis plant, it is an employer of those employees within the meaning ofSection 2 (2) of the Act.4II.THE ORGANIZATION INVOLVEDInternational Ladies' GarmentWorkers' Union, Local No. 386,affiliated with American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 11, 1945, the Union, by letter, requested the Corpora-tion to recognize it as collective bargaining representative of certainof the Corporation's employees.According to the record, the Corpo-ration received the request but the Union never received a reply.At the hearing on February 9, 1946, on the amended petition, thePartnership contended that the proposed unit is inappropriate, andthat the dispute should be resolved by the Board.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Corporation, the Partnership,and Gus and Leonard J. Ottenheimer, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Unionseeks aunit of all production workers employed at thePartnership's factory at Little Rock, Arkansas, excluding clerical and"Matter of NationalLumber Mills,Inc.,Colonial Products Company, and CharlesPeehenik,37 N. LR.B. 700.6A Field Examiner reportedthat the Unionsubmitted 151 application cards and thatthe cards bore the following dates:4 cards, July 1945 ;4 cards August 1945;28 cards,September 1945,36 cards, October 1945; 48 cards,November 1945,25 cards,December1945; 6 cards,January 1946.The petition recites that there are approximately 200 em-ployeesin the appropriate unit.The Partnership refused to submit a pay roll. OTTENHEIMER BROS., INC.81office workers, shipping department employees, maintenance machin-ists,maids, time-study engineers, foremen, foreladies, instructors, de-partment heads, and other supervisory employees.The Partnershipagrees with the Union as to the composition of the unit,s except thatit.would include, and the Union exclude, the employees discussedbelow :Shipping department:This department is located on the firstfloor of the plant," and is under the supervision of a supervisor who isresponsible to the plant superintendent.After the garments havebeen fitted, sewed, inspected, pressed, folded and pinned, they arecarried by conveyor to the shipping department where they are pre-pared for shipment. In this division there are three women.Theprincipal duty of one of them is to stamp with styles, sizes, and ceil-ing prices the boxes in which the garments are placed before packing.The other two women are stationed at the conveyor where they re-ceive the finished products, segregate them as to sizes and designs, andseparate the "seconds" from the "firsts."Then they place the gar-ments into bins and stocks of twelve.There are also three men in this department who re-stack intotheir proper bins the garments which have been sorted by the girls.The men assemble the merchandise according to customers' ordersand then bundle, pack, and seal the shipping containers and otherwiseprepare them for shipment.Approximately 1 hour each day thesemen are engaged in sweeping the first floor.They also receive andunpack bales or boxes of raw materials which are received at theplant.Cutting department:Both the Partnership and the Union agree tothe inclusion of all employees in this department with the exceptionof three material movers.These three employees assist the three menin the shipping department in unpacking raw materials. Then theyplace the bales of cloth in their proper storage bins, or deliver themto the cutting department for processing.The material movers carrygoods in this department to the shading table and, upon completionof that operation, carry them to the cutting table.Occasionally, theyassist the shipping department employees in preparing the finishedproduct for shipment.Each day they spend approximately 1 hoursweeping the first floor of the plant.There is no history of collective bargaining in this plant. In othercases in the garment industry the Board has, in accordance with the6 Employees whom the parties would include by agreement are those in the followingdepartments:sampling , pressing and folding;inspection,cleaning and repairing;sewingWiththe exception of the material movers the parties agree to the inclusion of all em-plovees in the cutting department7The cutting department is the only other section of the plant located on the first floor692148-46-vol 67-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDstipulation of the parties, sometimes included 8 and sometimes ex-cluded 9 employees similar to those involved in this proceeding. Inthis case we note that, although the parties disagree as to the cate-gories discussed above, they are agreed upon a unit which is essentiallyconfined to production workers, excluding maintenance workers, allclericals, time-study engineers, and maids.The employees in dispute receive training of about 1 week, whereasemployees in production work receive a minimum of 16 weeks' train-ing.There is no interchange between the disputed categories andproduction employees.The production workers are paid, for themost part, on a piece-rate basis.The employees in question are hourlypaid.Although the delivery of raw materials to the cutting depart-ment for processing and the preparation for shipment of finishedproducts are a necessary adjunct to the production process, we donot believe that the duties of the material mover and the shippingdepartment employees are such as to identify them with the well-defined and homogeneous group of production employees whom theUnion seeks to represent.We shall, therefore, exclude the employeesof the shipping department and the material movers in the cuttingdepartment from the unit, hereinafter found appropriate.We find that all production workers employed by the Corporation,the Partnership, and Gus and Leonard J. Ottenheimer, excluding of-fice clerical workers, shipping department employees, material mov-ers,maintenance machinists, maids, tinge-study engineers, foremen,foreladies, instructors, department heads, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion 10 herein, subject to the limitations and additions set forth inthe Direction.Matter ofSidell Sire,Leonard Sireand JennieSchindel,d/b/a Sire-Schindel,62N L R B. 1189;Matter of Reliance ManufacturingCompany,52 N L. R B. 10258Matter of Justin S McCarty, Jr,NolanMcGoaghand GertrudeReed,d/b/a McCartyManufacturing Company,59 N L. R B 1244;Brown Garment Manufacturing Company,55 N L R B 42010At the hearing the Union requested that in the event the Board should order an elec-tion the pay-roll period for the week ending December 22, 1945, or the week endingDecember15, 1945, shouldbe used todetermineeligibilityCounsel forthe Unionassertedin this condectlon that the Partnership's business 1s seasonaland that the December payrollswould reflect a representative peak pelmd of employmentCounsel for the Partner- OTTENHEIMER BROS., INC.DIRECTION OF ELECTION83By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with OttenheimerBros., Inc., and Gus Ottenheimer, Leonard J. Ottenheimer, Minni@S.Goldstein, Dorothy R. Shainberg, Marietta P. Shainberg, SamGrundfest, Trustee, and Dave Grundfest, Trustee, d/b/a OttenheimerBros.Mfg. Co., of Little Rock, Arkansas, an election by secret bal-lpt shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll pe-riod immediately preceding the date of this Direction, including em-ployees who did not work during the said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Ladies'Garment Workers' Union, Local No. 386, affiliated with AmericanFederation of Labor, for the purposes of collective bargaining.ship and the Corporation,however, denied that the business is seasonal and asserted thatthere has been a large turnover in employment at this plant between December 1945 andthe date of the hearingNo evidence waa taken on this point. In the absence thereof wemust assume that there is no occasion to depart from our usual method of determiningeligibility.